EXHIBIT 32 CERTIFICATION PURSUANT TO: 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with this Amendment No. 1 on Form 10-Q/A (the "Report") to the Quarterly Report of Omagine, Inc. on Form 10-Q for the period ended March 31, 2012, the undersigned certifies, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Omagine, Inc. /s/Frank J. Drohan Frank J. Drohan Chairman of the Board of Directors, President and Chief Executive & Financial Officer (Principal Executive Officer and Principal Financial Officer) February 28, 2013 The originally executed copy of this certification will be maintained at the Registrant's offices and will be made available for inspection upon request.
